DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/11/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-10, 12-16, 19, 21-25, 27-30 is/are rejected under 35 U.S.C. 103 as obvious over Chen et al. (US2016/0277529) in view of Sampath et al. (US2007/0091863) and Narayanan et al. (US2013/0080457).
To claim 1, Chen teach a method of a wireless sensing system (Fig. 5) comprising a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor, comprising, comprising: 
determining an interconnection structure of the wireless sensing system (Figs. 4-5, wireless local area network shown) comprising a plurality of wireless devices in a venue to be a tree (paragraph 0053), wherein: 
each of the plurality of wireless devices is at least one of: a Type A device having at least one wireless transmitter configured for transmitting wireless signals, or a Type B device having at least one wireless transceiver configured for both transmitting and receiving wireless signals (Fig. 4, paragraphs 0027, 0047, plurality of wireless devices), 
each of the plurality of wireless devices is a node of the tree (nodes of wireless local area network in Fig. 4; despite lack of description, each wireless device in Fig. 4 would have obviously connected to the wireless local area network through an access point 102), 
each Type A device is a leaf node of the tree (422 stationary computer, 426 laptop of Fig. 4), 
each Type B device is a leaf node or a non-leaf node of the tree (424 mobile phone of Fig. 4), 
one particular Type B device is a root device of the tree (102 of Fig. 4, access point), 
the plurality of wireless devices form at least one pairwise wireless link each being a branch of the tree and connecting a first device and a second device (Fig. 5), 
the first device is at least one of: a Type A device or a non-root Type B device (D of Fig. 5),
the second device is a Type B device (102 of Fig. 5, paragraph 0053, computing system 510 may be integrated with the access point 102); and 
for each pairwise wireless link, 
transmitting, by the first device, a wireless signal through a wireless multipath channel of the venue to the second device (obvious wireless multipath channel since it’s an indoor environment), wherein the wireless multipath channel is impacted by an object motion of an object in the venue (as shown in Fig. 5, paragraphs 0052-0053), 
receiving the wireless signal by the second device (Fig. 5), obtaining a time series of channel information (CI) of the wireless multipath channel based on the wireless signal (Fig. 1, paragraphs 0026, 0037, 0046, 0050), 
monitoring the object motion based on the time series of CI (TSCI), and computing a linkwise analytics related to the object motion based on the TSCI (abstract, paragraphs 0007-0014).
But, Chen do not expressly disclose the wireless devices are interconnected wirelessly following the interconnection structure in form of a tree, includes a plurality of leaf nodes, a non-leaf node serving as a root, and at least one non-leaf node other than the root, the at least one pairwise wireless link comprises a particular branch connecting a non-leaf Type B device and the root device, 	wherein the linkwise analytics is computed based on a similarity score of two temporally adjacent CI of the TSCI.
However, Chen teach said method being implemented in a WiFi network, wherein a tree-like hierarchical structure formation is well-known in the art of wireless network.
	Sampath teach a WiFi network (Fig. 1) that collects channel information, channel frequency response, channel impulse response, etc. (paragraphs 0080. 0139), wherein wireless devices are interconnected wirelessly following the interconnection structure in form of a tree (Fig. 1), includes a plurality of leaf nodes (108-116 of Fig. 1, paragraphs 0048, 0061), a non-leaf node serving as a root (102 of Fig. 1, paragraph 0051), and at least one non-leaf node (104, 106 of Fig. 1, paragraphs 0059-0060) other than the root, the at least one pairwise wireless link comprises a particular branch connecting a non-leaf Type B device and the root device (wireless links between (connection between 104/106 and 102 of Fig. 1, paragraph 0051, access points are connected wirelessly in a tree like configuration).
	Narayanan teach performing spectral analysis for monitoring object motion/movement detection (paragraphs 0007-0012, 0056, 0064-0065), wherein the linkwise analytics is computed based on a similarity score of two temporally adjacent measurements (paragraphs 0082-0084, check for similarity of measurements that are made consecutively in time one after another).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sampath and Narayanan into the method of Chen, in order to implement into a specific wireless formation network by design preference.


To claim 30, Chen teach a wireless sensing system (abstract), comprising: 
a plurality of wireless devices in a venue, wherein: 
an interconnection structure of the plurality of wireless devices is a tree (Fig. 1, paragraphs 0026-0028), 
each of the plurality of wireless devices is at least one of: a Type A device having at least one wireless transmitter configured for transmitting wireless signals, or a Type B device having at least one wireless transceiver configured for both transmitting and receiving wireless signals, 
each of the plurality of wireless devices is a node of the tree (102/access point, 422, 426/stationary device, 424/mobile device of Fig. 4),
each Type A device is a leaf node of the tree (transmitter or receiver, 422, 424, or 426 of Fig. 1), 
each Type B device is a leaf node or a non-leaf node of the tree (receiver or transmitter, 102, 422, 424, or 426 of Fig. 1), 
one Type B device is a root device of the tree (102 of Fig. 1, access point), 
the plurality of wireless devices form at least one pairwise wireless link each being a branch of the tree and connecting a first device and a second device (tree of WiFi local area network), 
the first device is at least one of: a Type A device or a non-root Type B device, and the second device is a Type B device (communication L between stationary device D and access point 102, wherein access point 102 is interpreted as second device), 
for each pairwise wireless link, the first device is configured for transmitting a wireless signal through a wireless multipath channel of the venue to the second device (obvious wireless multipath channel since it’s an indoor environment), wherein the wireless multipath channel is impacted by an object motion of an object in the venue (paragraphs 0010, 0028, 0037, 0046, 0050), and 
the second device is configured for: 
receiving the wireless signal from the first device, obtaining a time series of channel information (CI) of the wireless multipath channel based on the wireless signal (Fig. 1, paragraphs 0026, 0037, 0046, 0050),
computing a linkwise analytics related to the object motion based on the time series of CI (TSCI), and monitoring the object motion based on the linkwise analytics and the TSCI (abstract, paragraphs 0007-0014).
But, Chen do not expressly disclose the wireless devices are interconnected wirelessly following the interconnection structure in form of a tree, includes a plurality of leaf nodes, a non-leaf node serving as a root, and at least one non-leaf node other than the root, the at least one pairwise wireless link comprises a particular branch connecting a non-leaf Type B device and the root device, and	computing a linkwise analytics related to the object motion based on the time series of CI (TSCI), wherein the linkwise analysis is computed based on a similarity score of two CI of the TSCI, monitoring the object motion based on the linkwise analytics and the TSCI.
However, Chen teach said method being implemented in a WiFi network, wherein a tree-like hierarchical structure formation is well-known in the art of wireless network.
Sampath teach a WiFi network (Fig. 1) that collects channel information, channel frequency response, channel impulse response, etc. (paragraphs 0080. 0139), wherein wireless devices are interconnected wirelessly following the interconnection structure in form of a tree (Fig. 1), includes a plurality of leaf nodes (108-116 of Fig. 1, paragraphs 0048, 0061), a non-leaf node serving as a root (102 of Fig. 1, paragraph 0051), and at least one non-leaf node (104, 106 of Fig. 1, paragraphs 0059-0060) other than the root, the at least one pairwise wireless link comprises a particular branch connecting a non-leaf Type B device and the root device (wireless links between (connection between 104/106 and 102 of Fig. 1, paragraph 0051, access points are connected wirelessly in a tree like configuration), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sampath into the method of Chen, in order to implement into a specific wireless formation network by design preference.
	Narayanan teach performing spectral analysis for monitoring object motion/movement detection (paragraphs 0007-0012, 0056, 0064-0065), wherein the linkwise analytics is computed based on a similarity score of two temporally adjacent measurements (paragraphs 0082-0084, check for similarity of measurements that are made consecutively in time one after another).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Sampath and Narayanan into the system of Chen, in order to apply non-invasive passive motion detection with alternative channel information in alternative RF system by design preference.



To claim 2, Chen, Sampath and Narayanan teach claim 1.
Chen teach wherein: 
the root device is a gateway device with a network access through at least one of: a wired network connection or a wireless network connection (102 of Fig. 4); 
the network access comprises an access to at least one of: Internet, PAN, LAN, WLAN, CAN, MAN, WAN, SAN, or another network (paragraph 0013, WLAN); 
the wired network connection comprises at least one of: an Ethernet, a token ring, an FDDI, an optical fiber, a cable modem, a DSL modem, an ADSL modem, a HDSL modem, or another wired network connection (paragraph 0053); 
the wireless network connection comprises at least one of: WiFi, LTE, 3G, 4G, 5G, 6G, Bluetooth, BLE, RFID, microwave link, satellite link or another wireless network connection (paragraph 0013).

To claim 3, Chen, Sampath and Narayanan teach claim 1.
Chen teach further comprising: storing an information of the plurality of wireless devices and the tree in a database in a server (despite lack of disclosure, access point in a WiFi network being a router or connected to a router is well-known in the art, which would have been an obvious implementation by one of ordinary skill in the art, hence Official Notice is taken); and 
updating the database in the server, wherein the server is at least one of: one of the plurality of wireless devices, a local device, a cloud device, a dedicated device, or another device, wherein the information comprises at least one of: an identifier (ID) of the tree, an address of the tree, a setting of the tree, an attribute of the tree, a structure of the tree, an identifier (ID) of the venue associated with the tree, a physical location of the venue associated with the tree, an address of the venue associated with the tree, a cost associated with the tree, another association of the tree, an identifier (ID) of each of the plurality of wireless devices, an address of each wireless device comprising at least one of: an IP address, a MAC address, or another address, a setting of each wireless device, an attribute of each wireless device, a physical location of the venue associated with each wireless device, a region of the venue associated with each wireless device, a cost associated with each wireless device, another association of each wireless device, an ID of the root device, a description of each pairwise wireless link comprising at least one of: an identifier (ID) of the link, a setting of the link, an attribute of the link, a physical location of the venue associated with the link, a physical region of the venue associated with the link, an event associated with the link, a cost associated with the link, another association of the link, a Type 1 heterogeneous wireless device, a transmitting wireless device, a Tx device, an ID of the transmitting wireless device, or a Type 2 heterogeneous wireless device, a receiving wireless device, an Rx device, an ID of the receiving wireless device, a MAC address of the receiving wireless device, or a routing table comprising at least one of: the description of the pairwise wireless links, a routing of data from a wireless device towards another wireless device through the pairwise wireless links, a routing of linkwise analytics towards at least one of: a destination device, the root device, a local server, or a cloud server, a distance of each wireless device to the root device, or a count of pairwise wireless links between each wireless device and a destination device (by taking obvious presence of a router in a WiFi network addressed above, limitations regarding said server would have been router functions and/or operations well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate for routing implementation, hence further Official Notice is taken).

To claim 4, Chen, Sampath and Narayanan teach claim 3.
Chen teach further comprising: updating at least one of the information or the routing table (by taking obvious presence of a router in a WiFi network addressed above, limitations regarding said server would have been router functions and/or operations well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate for routing implementation, hence further Official Notice is taken).

To claim 5, Chen, Sampath and Narayanan teach claim 4.
Chen teach further comprising: finding a path to send data through the nodes of the tree towards a destination device based on at least one of: the information, a requirement, or a criterion; and changing the path based on at least one of: updated destination, updated information, updated requirement, or updated criterion (by taking obvious presence of a router in a WiFi network addressed above, limitations regarding said server would have been router functions and/or operations well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate for routing implementation, hence further Official Notice is taken).

To claim 7, Chen, Sampath and Narayanan teach claim 1.
Chen teach further comprising: transmitting the linkwise analytics through a number of nodes of the tree to the root device of the tree based on at least one of: a routing table, an information of the plurality of wireless devices, or the interconnection structure (Fig. 5, paragraphs 0052-0053).

To claim 8, Chen, Sampath and Narayanan teach claim 1.
Chen teach further comprising: identifying at least one pairwise wireless link of the tree to be associated with a target region of the venue based on at least one of: a routing table or an information of the plurality of wireless devices (Figs. 4-5, paragraphs 0047-0053, wherein target region would have been an obvious interpretation of a region between concerned transmitter and concerned receiver).

To claim 9, Chen, Sampath and Narayanan teach claim 1.
Chen teach further comprising: identifying at least one pairwise wireless link of the tree to be associated with the object motion of the object in the venue based on at least one of: a routing table or an information of the plurality of wireless devices (Figs. 4-5, paragraphs 0047-0053).

To claim 10, Chen, Sampath and Narayanan teach clam 1.
Chen teach further comprising: identifying at least one pairwise wireless link of the tree to be associated with a trajectory of the object moving through the venue based on at least one of: a routing table or an information of the plurality of wireless devices (paragraphs 0046-0047).

To claim 12, Chen, Sampath and Narayanan teach claim 1.
Chen teach further comprising monitoring the object motion based on the first linkwise analytics and the second linkwise analytics (Figs. 4-5, paragraphs 0027, 0031, 0042, 0047-0053, two types of activities, two data samples may be used, using multiple analytics to determine object motion is also well-known in the art for preferential implementation, hence Official Notice is also taken).

To claim 13, Chen, Sampath and Narayanan teach claim 1.
Chen teach further comprising: obtaining all of the computed linkwise analytics by the root device of the tree; monitoring the object motion by the root device based on the obtained linkwise analytics; and computing at least one overall analytics by the root device based on the obtained linkwise analytics (Figs. 4-5, paragraphs 0047-0053).

To claim 14, Chen, Sampath and Narayanan teach claim 13.
Chen teach further comprising: receiving at least one wireless signal by the root device from at least one of the plurality of wireless devices; obtaining at least one TSCI by the root device from the at least one wireless signal; and computing at least one linkwise analytics by the root device based on the at least one TSCI (Figs. 4-5, paragraphs 0047-0053).

To claim 15, Chen, Sampath and Narayanan teach claim 13.
Chen teach further comprising: making available, in a database through a network by the root device, at least one of: an overall analytics, a linkwise analytics, or a portion of an information of the plurality of wireless devices or the interconnection structure (Figs. 1, 4-5, paragraphs 0047-0053).

To claim 16, Chen, Sampath and Narayanan teach claim 15.
Chen teach further comprising: transmitting a message by the root device to a user device through a network based on at least one of: the overall analytics, the linkwise analytics, or the portion of the information of the plurality of wireless devices or the interconnection structure, in the database (Figs. 1, 4-5, paragraphs 0047-0053).

To claim 19, Chen, Sampath and Narayanan teach claim 3.
Though Chen do not expressly disclose further comprising: sending a request to the server to remove an existing wireless device from the tree; sending control signals to the existing wireless device and at least one other device of the tree such that at least one pairwise wireless link associated with the existing wireless device is removed, by taking obvious presence of a router in a WiFi network addressed above, limitations regarding said server would have been router functions and/or operations well-known in the art, which would have been obvious to one of ordinary skill in the art to incorporate for routing implementation, hence further Official Notice is taken. 

To claim 21, Chen, Sampath and Narayanan teach claim 1.
Chen teach further comprising: adding a new device to the plurality of wireless devices as a leaf node of the tree, wherein the new device is at least one of: a Type A device or a Type B device (adding new wireless device to a WiFi network is well-known in the art, hence Official Notice is taken).

To claim 22, Chen, Sampath and Narayanan teach claim 21.
Chen teach further comprising: adding a new pairwise wireless link between the new device and an existing device of the tree; transmitting a wireless signal by the new device to the existing device; receiving the wireless signal by the existing device; obtaining a TSCI by the existing device based on the wireless signal; monitoring the object motion by the existing device based on the TSCI; and computing a linkwise analytics by the existing device based on the TSCI (following a new leaf added, further method steps would have been obviously explained in response to claim 1 above).

To claim 23, Chen, Sampath and Narayanan teach claim 1.
Chen teach further comprising: adding a new device to the plurality of wireless devices as a non-leaf node of the tree, wherein the new device is a Type B device (adding new wireless device to a WiFi network is well-known in the art, hence Official Notice is taken).

To claim 24, Chen, Sampath and Narayanan teach claim 23.
Chen teach further comprising: adding a new pairwise wireless link between the new device and an existing device of the tree; receiving a wireless signal by the new device from the existing device; obtaining a TSCI by the new device based on the wireless signal; monitoring the object motion by the new device based on the TSCI; and computing a linkwise analytics by the new device based on the TSCI (following a new node added, further method steps would have been obviously explained in response to claim 1 above).

To claim 25, Chen, Sampath and Narayanan teach claim 1.
Chen teach further comprising: adding a pairwise wireless link between a first existing device and a second existing device of the tree; transmitting a wireless signal by the first existing device to the second existing device; receiving the wireless signal by the second existing device; obtaining a TSCI based on the wireless signal by the second existing device; monitoring the object motion based on the TSCI by the second existing device, and computing a linkwise analytics based on the TSCI by the second existing device (following a new node added, further method steps would have been obviously explained in response to claim 1 above).

To claim 27, Chen, Sampath and Narayanan teach claim 3.
Chen teach further comprising: updating at least one of: a routing table, or the information of the plurality of wireless devices and the tree in the database; and propagating the update to the plurality of wireless devices (as explained in response to claim 4 above).

To claim 28, Chen, Sampath and Narayanan teach claim 1.
Chen teach wherein: the tree has at least two roots; and each of the at least two roots of the tree is a Type B device (having multiple access points would have been well-known in the art for coverage improvement, hence Official Notice is taken).

To claim 29, Chen, Sampath and Narayanan teach claim 1.
Chen teach wherein there are at least two routes from a first node of the tree to a second node of the tree (obvious routing in either direct path or indirect path when there are at least three wireless devices in network).


Claims 6, 17-18, 20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2016/0277529) in view of Sampath et al. (US2007/0091863), Narayanan et al. (US2013/0080457) and Wang et al. (US2008/0259788).
To claim 6, Chen, Sampath and Narayanan teach claim 1.
But, Chen, Sampath and Narayanan do not expressly disclose further comprising: routing the linkwise analytics towards the root device of the tree based on at least one of a routing table, an information of the plurality of wireless devices, or the interconnection structure; updating the routing based on at least one of: updated destination, updated information, updated routing table, updated requirement, or updated criterion.
	Wang teach a communication network system (Fig. 5), comprising routing a linkwise analytics towards the root device of the tree based on at least one of a routing table, an information of the plurality of wireless devices, or the interconnection structure; updating the routing based on at least one of: updated destination, updated information, updated routing table, updated requirement, or updated criterion (paragraphs 0015-0040), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Chen, Sampath and Narayanan, in order to update node location and route.

To claim 17, Chen, Sampath and Narayanan teach claim 3.
But, Chen, Sampath and Narayanan do not expressly disclose further comprising: modifying the tree, wherein the tree is modified based on at least one of: modifying the at least one pairwise wireless link without adding any new wireless device or removing any existing wireless device, rearranging the at least one pairwise wireless link among a set of the plurality of wireless devices while keeping compositions of the set unchanged, adding a new wireless device, wherein the new wireless device is at least one of: a Type A device, a Type B device, a leaf node, a non-leaf node, or a root node, removing an existing wireless device, wherein the existing wireless device is at least one of: a Type A device, a Type B device, a leaf node, a non-leaf node, or a root node, replacing the root device with another device of the plurality of wireless devices, changing the at least one pairwise wireless link, adding a new pairwise wireless link, removing an existing pairwise wireless link, removing an existing pairwise wireless link of the tree without removing any wireless device of the tree, removing an existing pairwise wireless link of the tree by removing a wireless device of the tree, adding a new pairwise wireless link of the tree without adding any new wireless device to the tree, or adding a new pairwise wireless link of the tree by adding a new wireless device to the tree; and updating the information of the plurality of wireless devices and the tree in the database.
However, it would have been obvious due to change of route between two devices, such as taught by Sampath (paragraph 0108).
Wang teach a communication network system (Fig. 5), comprising updating the routing based on at least one of: updated destination, updated information, updated routing table, updated requirement, or updated criterion (paragraphs 0015-0040), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Chen, Sampath and Narayanan, in order to disable broken links and update route.

To claim 18, Chen, Sampath and Narayanan teach claim 3.
But, Chen, Sampath and Narayanan do not expressly disclose further comprising: sending a request to the server to add a new wireless device to the plurality of wireless devices as a node of tree; sending control signals to the new wireless device and at least one existing device of the tree such that at least one pairwise wireless link is established between the new wireless device and the at least one existing device; and updating at least one of: a routing table, or the information of the plurality of wireless devices and the tree in the database.
Wang teach a communication network system (Fig. 5), comprising updating the routing based on at least one of: updated destination, updated information, updated routing table, updated requirement, or updated criterion (paragraphs 0015-0040), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Chen, Sampath and Narayanan, in order to update route.

To claim 20, Chen, Sampath and Narayanan teach claim 3.
But, Chen, Sampath and Narayanan do not expressly disclose further comprising: sending a request to the server to remove an existing wireless devices from the tree; sending control signals to the existing wireless device and a first associated device of the tree such that a first pairwise wireless link between the existing wireless device and the first associated device is removed; sending control signals to the existing wireless device and a second associated device of the tree such that a second pairwise wireless link between the existing wireless device and the second associated device is removed; and sending control signals to the first associated device and the second associated device such that a new pairwise wireless link is established between the first associated device and the second associated device.
Wang teach a communication network system (Fig. 5), comprising updating the routing based on at least one of: updated destination, updated information, updated routing table, updated requirement, or updated criterion (paragraphs 0015-0040), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Chen, Sampath and Narayanan, in order to disable broken links and update route.

To claim 26, Chen, Sampath and Narayanan teach claim 1.
But, Chen, Sampath and Narayanan do not expressly disclose further comprising: removing an existing pairwise wireless link between a first existing device and a second existing device of the tree; stopping to transmit a wireless signal by the first existing device to the second existing device; stopping to receive the wireless signal by the second existing device; stopping to obtain a TSCI based on the wireless signal by the second existing device; stopping to monitor the object motion based on the TSCI by the second existing device; and stopping to compute a linkwise analytics based on the TSCI by the second existing device.
However, it would have been obvious due to change of route between two devices, such as taught by Sampath (paragraph 0108).
Wang teach a communication network system (Fig. 5), comprising routing a linkwise analytics towards the root device of the tree based on at least one of a routing table, an information of the plurality of wireless devices, or the interconnection structure; updating the routing based on at least one of: updated destination, updated information, updated routing table, updated requirement, or updated criterion (paragraphs 0015-0040), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Chen, Sampath and Narayanan, in order to disable broken links and update route.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        October 12, 2022